Citation Nr: 0907236	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  08-19 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than January 14, 
1999, for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from August 1965 to August 
1967 and from August 1967 to May 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
New Orleans, Louisiana, which denied the above claim.


FINDING OF FACT

In January 2009, prior to the promulgation of a decision in 
this appeal of the issue of entitlement to an effective date 
earlier than January 14, 1999, for the grant of service 
connection for PTSD, the RO received notification from the 
Veteran that a withdrawal of the appeal was requested.


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal by 
the Veteran as to the issue of service connection for 
entitlement to an effective date earlier than January 14, 
1999, for the grant of service connection for PTSD, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2008).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(c) (2008) (as amended by 68 Fed. Reg. 13235 (April 18, 
2003)).

In a signed Statement In Support Of Claim (VA Form 21-4138) 
dated in January 2009, the Veteran indicated that he wished 
to withdraw his appeal for entitlement to an effective date 
earlier than January 14, 1999, for the grant of service 
connection for PTSD.

As the Veteran has withdrawn the appeal as to the issue of 
entitlement to an effective date earlier than January 14, 
1999, for the grant of service connection for PTSD, there 
remains no allegation of errors of fact or law for appellate 
consideration.  Thus, the Board does not have jurisdiction to 
review the appeal, and it is dismissed.


ORDER

The claim of entitlement to an effective date earlier than 
January 14, 1999, for the grant of service connection for 
PTSD, is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


